Case: 20-70008      Document: 00516539180          Page: 1     Date Filed: 11/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                               United States Court of Appeals
                                                                        Fifth Circuit
                                   No. 20-70008
                                                                      FILED
                                 Summary Calendar              November 9, 2022
                                                                 Lyle W. Cayce
   Arturo Daniel Aranda,                                              Clerk


                                                             Petitioner—Appellant,

                                        versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                       For the Southern District of Texas
                             USDC No. 6:89-CV-13


   Before Haynes, Graves, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Petitioner Arturo Aranda was convicted of the murder of a police
   officer and sentenced to death. Following state court proceedings, Aranda
   petitioned for a writ of habeas corpus in federal court, which the district court



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-70008      Document: 00516539180          Page: 2   Date Filed: 11/09/2022




                                    No. 20-70008


   denied. Aranda then sought a certificate of appealability on various issues
   from this court. We granted the certificate of appealability on two issues:
   (1) Aranda’s Miranda claim and (2) Aranda’s ineffective-assistance-of
   counsel-claim. Having now considered those issues on the merits and having
   held oral argument, we affirm the district court.
                                          I
          Early in the morning hours of July 31, 1976, brothers Arturo and Juan
   Aranda were in the process of transporting a large quantity of marijuana from
   Laredo to San Antonio, Texas. The brothers were stopped by Officers Pablo
   Albidrez and Candelario Viera of the Laredo Police Department. A gunfight
   erupted, and Officer Albidrez was shot through the chest and killed. The
   Aranda brothers were apprehended and arrested near the scene.
          During the gunfight, Arturo Aranda was hit in the shoulder and hand.
   He was transported to a hospital, where a .38 caliber handgun was found
   hidden in his pants. Ballistic testing later showed that this weapon could have
   fired the bullet that killed Officer Albidrez, and no other recovered weapon
   could have. Following a brief surgery, Aranda was transported to the Webb
   County Jail, where he confessed to killing Officer Albidrez. He also signed a
   written waiver of his Miranda rights. As relevant to this appeal, he argues his
   waiver of his Miranda rights was not knowing and intelligent.
          Both brothers were charged for the murder of Officer Albidrez. Juan
   Aranda was tried first; he was found guilty and sentenced to life in prison.
   Arturo Aranda was tried next, and a jury found him guilty. In the punishment
   phase of the trial, the jury sentenced Aranda to death. Also relevant to this
   appeal, Aranda now contends that his trial counsel was ineffective for failing
   to investigate mitigating circumstances.
          Arturo Aranda appealed, his conviction was affirmed, and the
   Supreme Court denied certiorari. Aranda v. State, 736 S.W.2d 702 (Tex.




                                         2
Case: 20-70008      Document: 00516539180          Page: 3    Date Filed: 11/09/2022




                                    No. 20-70008


   Crim. App. 1987) (en banc), cert. denied, 487 U.S. 1241 (1988). He filed a
   state post-conviction application, which was denied. Aranda then sought
   federal habeas relief. On April 20, 1989, Aranda filed his federal habeas
   petition. Following briefing, the district court granted summary judgment in
   favor of the State. Aranda moved for reconsideration, which the State
   opposed.
           For reasons which are unclear from the record, Aranda’s motion for
   reconsideration was not ruled on for nearly three decades. Eventually, the
   matter was reassigned, and the newly assigned district judge denied Aranda’s
   motion. The district court declined to grant a certificate of appealability
   (“COA”) as to any claims. On appeal, we granted a COA to consider two of
   Aranda’s claims: (1) his Miranda claim and (2) his ineffective-assistance-of-
   counsel claim, both of which we address now.
                                          II
           Because Aranda filed his initial federal habeas petition before the
   enactment of the Antiterrorism and Effective Death Penalty Act (AEDPA),
   his claims are governed by the law as it existed before AEDPA. Slack v.
   McDaniel, 529 U.S. 473, 481 (2000). “Under pre-AEDPA standards of
   review, this court will review the legal conclusions of the district court de
   novo and the state court’s findings of fact for clear error.” Kunkle v. Dretke,
   352 F.3d 980, 985 (5th Cir. 2003). “This court must accord a presumption
   of correctness to all findings of fact if they are supported by the record.” Id.
   However, “[t]he pre-AEDPA standards do not require a federal court to
   defer to the state court’s legal conclusions.” Id.
                                         III
           We granted Aranda a COA on two claims: (1) a Miranda claim, and
   (2) an ineffective-assistance-of-counsel claim. We examine each claim in
   turn.




                                          3
Case: 20-70008      Document: 00516539180           Page: 4     Date Filed: 11/09/2022




                                     No. 20-70008


          A.     The Miranda Claim
          Aranda argues that his waiver of his Miranda rights was not knowing-
   and-voluntary, and therefore his confession was introduced in violation of his
   Miranda rights. Specifically, he argues that his waiver could not have been
   knowing-and-voluntary because (1) he “did not understand” the English-
   language waiver form, (2) he had not recovered from surgery earlier in the
   day to knowingly and intelligently understand the consequences of his
   waiver, and (3) he did not know he was facing a capital murder charge.
          Aranda’s Miranda violation claim falls flat. Aranda challenged his
   confession before the trial court and was offered a full and fair hearing by the
   court. Although that hearing focused primarily on the voluntariness of the
   waiver, Aranda raised some of the same issues he does here, including his
   purported difficulties speaking English and his condition after surgery at the
   time of his interrogation. But the trial court rejected these arguments, saying
   that it was “inclined to believe the peace officers and the District Attorney”
   and that “the statement will be admissible on the trial of the merits.”
   Although the trial court made few explicit findings of fact, its ruling (and
   comment that it believed the prosecution’s witnesses rather than Aranda)
   necessarily implies that it found both that Aranda was either explained the
   form and his rights in Spanish or had sufficient grasp of English to waive his
   rights, and that Aranda’s condition was not so poor after his surgery that he
   was incapable of waiving his rights. See Townsend v. Sain, 372 U.S. 293, 314
   (1963) (explaining that “if the state court has decided the merits of the claim
   but has made no express findings,” a court may still “reconstruct the findings
   of the state trier of fact, either because his view of the facts is plain from his
   opinion or because of other indicia”). The findings necessarily implied in the
   ruling are entitled to our deference. See 28 U.S.C. § 2254(d) (1988); see also
   Wainwright v. Witt, 469 U.S. 412, 430–31 (1985) (explaining that a transcript




                                           4
Case: 20-70008      Document: 00516539180          Page: 5   Date Filed: 11/09/2022




                                    No. 20-70008


   can satisfy the requirement of an “adequate written indicia” by a state court
   entitled to deference under § 2254(d)).
          Nor can we say that such findings were unreasonable. The record is
   replete with evidence that Aranda had a working grasp of English and that he
   was explained his rights in Spanish. And although Aranda emphasizes the
   nature of his wounds at some length, there was significant testimony
   indicating that by the time of his interrogation he had sufficiently recovered
   and had a full understanding of the circumstances surrounding his
   interrogation. Finally, because the hospital records only demonstrate that
   Aranda was given pain medication around noon, reason dictates Aranda
   would likely no longer be under the influence of the drug by the time of his
   interrogation in the evening.
          Finally, Aranda cites no authority for his proposition that a failure to
   advise him that he faced the death penalty prior to his confession constitutes
   a Miranda violation, and we decline to create such a novel rule here. Indeed,
   at oral argument, Aranda conceded that Miranda does not require that prior
   to issuing a waiver, the defendant be advised of the potential worst outcome.
   And both the Supreme Court and this court have intimated that no such rule
   exists. See Colorado v. Spring, 479 U.S. 564, 576 (1987) (“We have held that
   a valid waiver does not require that an individual be informed of all
   information ‘useful’ in making his decision or all information that might
   affect his decision to confess.” (cleaned up)); Vanderbilt v. Collins, 994 F.2d
   189, 197 (5th Cir. 1993) (explaining that “a knowing and voluntary waiver of
   Miranda rights does not require that the defendant understand every possible
   consequence of the decision to waive the right”). And as the State points
   out, such a rule would prospectively bind prosecutors’ hands based on
   representations made (or omitted) by investigators, who lack the discretion
   to determine whether to seek the death penalty.




                                          5
Case: 20-70008     Document: 00516539180          Page: 6   Date Filed: 11/09/2022




                                   No. 20-70008


          Moreover, the record indicates that Aranda was told that he was
   suspected of the murder of a police officer. He was thus—at a minimum—
   aware that he was suspected of a serious crime, and a reasonable individual,
   regardless of education, would have understood that the penalty for such a
   crime would be severe. In these circumstances, the failure to explain to
   Aranda precisely the consequences he may face for the crime he is accused
   of does not create a Miranda violation.
          But even assuming that there was a Miranda violation, Aranda must
   demonstrate that it resulted in “actual prejudice” and “had substantial and
   injurious effect or influence in determining the jury’s verdict.” Brecht v.
   Abrahamson, 507 U.S. 619, 637 (1993). Aranda fails to do so here, as the
   record demonstrates that any purported Miranda error was harmless. The
   State produced overwhelming evidence of Aranda’s guilt. This evidence
   included the testimony of Officer Viera, who identified Petitioner in open
   court. It included significant ballistic evidence that Arturo Aranda’s gun
   killed Officer Albidrez. And it included the testimony of Aranda’s brother
   Juan Aranda, who described the gunfight with the officers.
          Perhaps recognizing the voluminous evidence against him, Aranda
   strives to undermine the other evidence of his guilt. He first argues that
   Officer Viera’s eyewitness account of the shooting should be completely
   disregarded because the “immense stress” caused by the gunfight renders
   Officer’s Viera’s account “inherently unreliable.” But Officer Viera’s
   testimony was unequivocal. Officer Viera was able to offer a detailed
   description of the events that unfolded on the morning of July 31, 1976.
   Officer Viera’s testimony held up under cross-examination, and he was
   adamant that Aranda shot first. And Viera identified Arturo Aranda in open




                                         6
Case: 20-70008         Document: 00516539180               Page: 7      Date Filed: 11/09/2022




                                          No. 20-70008


   court. This eyewitness testimony cannot be discounted based on after-the-
   fact speculation that stress renders it unreliable. 1
           Aranda’s attempts to impugn the ballistics evidence against him are
   also faulty. At trial, a ballistics expert testified that Aranda’s weapon could
   have fired the bullet that killed Officer Albidrez, and no other recovered
   weapon could have.           Aranda first argues that there was “conflicting”
   evidence as to who possessed a .38 caliber handgun—which was identified as
   the murder weapon at trial—on the night of the shooting. But he points to
   no such conflicting testimony in the record. Moreover, the .38 caliber
   handgun was found on Aranda’s person at the hospital. 2 Aranda asks us to
   disregard that evidence, too, with a conclusory argument that it is a “rather
   incredible scenario.” But again, Aranda cites no evidence to draw that
   testimony into doubt. Finally, Aranda contends that the firearm toolmark
   evaluation used to analyze the gun found on Aranda’s person was “not
   conclusive.” But Aranda still fails to direct us to any record evidence
   demonstrating that the firearm toolmark evaluation was inconclusive. In



           1
             Indeed, the primary support Aranda musters to support this argument consists of
   two nonbinding state-court cases. But these cases do not aid Aranda. In People v. Lerma,
   47 N.E.3d 985, 993 (Il. 2016), the court listed stress as only one of several factors that can
   influence the reliability of eyewitness testimony. Other factors included “the wearing of
   partial disguises” and “cross-racial identification.” Id. And in State v. Guilbert, 49 A.3d
   705, 722–23 (Conn. 2012), the court only allowed for expert testimony regarding the
   unreliability of eyewitness testimony; it did not hold that all eyewitness testimony is
   inherently unreliable.
           2
             That the handgun was found on Aranda’s person at the hospital as opposed to at
   the scene of the crime is of no moment. As explained at oral argument, because the state
   prioritized getting Aranda into the ambulance and to the hospital, no thorough search of
   his person at the scene was conducted. Instead, the officers discovered Aranda laying on
   his stomach and conducted a cursory pat down of his back and sides. Only at the hospital
   did they conduct a more thorough search that revealed the location of the gun, Aranda’s
   front waistband.




                                                 7
Case: 20-70008        Document: 00516539180              Page: 8       Date Filed: 11/09/2022




                                         No. 20-70008


   short, Aranda’s arguments regarding the ballistics evidence are conclusory,
   speculative, and run against the weight of the record.
           Finally, Aranda argues that his confession must have had a substantial
   influence on the jury’s verdict because the prosecutor mentioned it in his
   closing. But Aranda’s argument misses the mark, as the prosecutor actually
   minimized the importance of Aranda’s confession in his closing argument.
   First, the prosecutor gave his initial closing argument in which he did not
   even mention the confession. Rather, it was Aranda’s attorney who focused
   on the confession in his closing argument, in which he asked the jury to
   disregard the confession as he argued it was involuntary.                      When the
   prosecutor rose to rebut Aranda’s closing, he stated that “[w]e didn’t need
   that statement of Arturo’s.” The prosecutor then only briefly addressed
   Arturo’s confession later, as his discussion of the confession comprises only
   about one page of eighteen pages of transcript of the prosecutor’s rebuttal.
   Moreover, the prosecutor did not focus on the probative value of Aranda’s
   confession; rather, he only briefly described why the confession was
   voluntary. 3 When viewed in context, the prosecutor’s closing argument
   makes clear how little the prosecution relied on the confession relative to
   other evidence, including the ballistic evidence and witness testimony.
           We remain cognizant that “confessions have profound impact on the
   jury.” Bruton v. United States, 391 U.S. 123, 140 (1968) (White, J.,
   dissenting). But the erroneous admission of a confession does not, in every
   case, constitute harmful error. Our precedents illustrate as much. See Jones
   v. Davis, 927 F.3d 365, 370–71 (5th Cir. 2019). Given the profuse amount of
   evidence presented against Petitioner at trial, we are convinced that the


           3
             In addition, the court’s jury charge regarding Aranda’s confession directed the
   jury to examine the confession, determine its voluntariness, and reject the confession if it
   was not voluntary.




                                                8
Case: 20-70008      Document: 00516539180          Page: 9    Date Filed: 11/09/2022




                                    No. 20-70008


   admission of the confession did not have “a substantial and injurious effect
   or influence” in the context of the trial as a whole. Brecht, 507 U.S. at 637.
          B.     The Strickland Claim
          Aranda also argues that he was denied effective assistance of counsel
   in violation of the Sixth Amendment under Strickland v. Washington, 466
   U.S. 668 (1984) and Wiggins v. Smith, 539 U.S. 510 (2003). Ineffective
   assistance of counsel claims are reviewed under Strickland’s two-prong test.
   First, Aranda must demonstrate that his counsel’s performance was
   deficient. Strickland, 466 U.S. at 687. To establish deficient performance,
   Aranda must show “that counsel’s representation fell below an objective
   standard of reasonableness.” Id. at 688. This is an uphill battle, as we apply
   a “strong presumption that counsel’s conduct falls within the wide range of
   reasonable professional assistance.” Id. at 689. As to the second prong,
   Aranda must demonstrate that that the deficient performance prejudiced the
   defense. Id. at 687. In a death penalty case, “the question is whether there
   was a reasonable probability that, absent the errors, the sentencer . . . would
   have concluded that the balance of aggravating and mitigation circumstances
   did not warrant death.” Id. at 695. “Prejudice exists when the likelihood of
   a different result is ‘substantial, not just conceivable.’” Trottie v. Stephens,
   720 F.3d 231, 241 (5th Cir. 2013) (quoting Harrington v. Richter, 526 U.S. 86,
   112 (2011)). We are also mindful that “[s]urmounting Strickland’s high bar
   is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).
          Aranda argues that his trial counsel was deficient for failing to
   adequately investigate evidence of mitigation to be used at the sentencing
   stage, including evidence that Aranda had a difficult upbringing or a possible




                                          9
Case: 20-70008        Document: 00516539180              Page: 10       Date Filed: 11/09/2022




                                         No. 20-70008


   brain injury. 4 When examining a failure to investigate, we are mindful that
   the Supreme Court has emphasized that “strategic choices made after less
   than complete investigation are reasonable precisely to the extent that
   professional judgments support the limitations on the investigation.”
   Wiggins, 539 U.S. at 521 (quoting Strickland, 466 U.S. at 690–91). And “we
   continue to extend highly deferential treatment to counsel’s sentencing
   strategy and tactical decisions.” Pape v. Thaler, 645 F.3d 281, 292 (5th Cir.
   2011).
            With respect to investigating Aranda’s personal background more
   generally, Aranda fails to show that his trial attorney failed to conduct an
   adequate investigation into Aranda’s past. Aranda argues that “had trial
   counsel conducted any investigation, Mr. Aranda’s wife could have testified
   that Mr. Aranda always treated her and their children well, and that Mr.
   Aranda maintained that relationship with his children when he was
   imprisoned.” Aranda also argues that had trial counsel learned about
   Aranda’s employment history, he could have put forth evidence that would
   “have further undermined, for example, the proposition that Aranda posed
   any danger within structured environments.”
            But the affidavit of Aranda’s trial attorney, Larry Dowling, contradicts
   Aranda’s argument that his counsel failed to make an adequate investigation
   into Aranda’s background. Rather, Dowling’s affidavit makes clear that he



            4
              At various points in his opening brief, Aranda seeks to make other arguments,
   including that Aranda’s attorney was deficient for failing to “conduct voir dire in light of
   hostility towards Mexican Americans in Victoria” and that counsel “made no effort to look
   into the validity of [Aranda’s rape] conviction.” We did not grant a COA on these claims
   and in fact explicitly denied a COA for many of these claims. See Aranda v. Lumpkin, No.
   20-70008, 2021 WL 5627080 (5th Cir. Nov. 30, 2021). Accordingly, we will not consider
   these claims, and limit out analysis to the single Strickland claim on which we granted a
   COA.




                                               10
Case: 20-70008     Document: 00516539180           Page: 11   Date Filed: 11/09/2022




                                    No. 20-70008


   had extensive familiarity with Aranda’s history and circumstances.
   Dowling’s attested that he “knew that Mr. Aranda grew up in a poor family
   of many children in the barrios of San Antonio.” Dowling also attested that
   his investigation had revealed that “[t]here was substantial evidence,
   notwithstanding his background, that Mr. Aranda was a nonviolent person,”
   and that “there was available evidence that . . . [Aranda] demonstrated his
   ability and willingness to be a peaceable and cooperative prisoner.” Although
   Aranda points to two categories of evidence from his background that he
   wishes his attorney had put forth at sentencing, the record as a whole,
   especially in light of Dowling’s affidavit, does not evince a failure to
   investigate Aranda’s background generally.
          Indeed, the record reveals that Dowling in fact did do an investigation
   into Aranda’s past circumstances, but he made the strategic choice not to put
   forth this evidence “because [he] believed the jury would not be able to
   consider such evidence as mitigating circumstances.” And, as the Texas law
   stood at the time, he was correct. It would be another decade until the
   Supreme Court clarified that Texas courts must allow jurors to express a
   “reasoned moral response” to such evidence. See Penry v. Lynaugh, 492 U.S.
   302 (1989). Aranda’s counsel was not constitutionally required to predict a
   significant change in the law. Maryland v. Kulbicki, 577 U.S. 1, 4 (2015).
   Indeed, we must be sure to consider a “context-dependent consideration of
   the challenged conduct as seen from counsel’s perspective at the time,”
   Wiggins, 539 U.S. at 523 (cleaned up), and make “every effort” to “eliminate
   the distorting effects of hindsight.” Strickland, 446 U.S. at 689. Viewed
   properly, Dowling’s decision not to introduce evidence of Aranda’s
   background was a strategic choice which was “virtually unchallengeable.”
   Strickland, 446 U.S. at 690. This claim therefore fails.
          The record does, however, demonstrate one narrow area where
   Dowling made a less-than-complete investigation: evidence of Aranda’s



                                         11
Case: 20-70008     Document: 00516539180           Page: 12   Date Filed: 11/09/2022




                                    No. 20-70008


   head injury resulting from a police confrontation when he was sixteen.
   Dowling states that he “did not conduct any extensive investigation of Mr.
   Aranda’s background for the purpose of developing specific evidence of
   disorders caused by his background.” This decision is a “strategic choice[]
   made after less than complete investigation,” which is “reasonable precisely
   to the extent that professional judgments support the limitations on the
   investigation.” Wiggins, 539 U.S. at 528 (quoting Strickland, 466 U.S. at
   690). We therefore must consider whether Dowling’s decision to forgo a
   more complete investigation into Aranda’s head injury is supported by
   professional judgment.
          In his affidavit, Dowling explained his strategic decision to forgo an
   investigation into any disorder that Aranda may have. Specifically, Dowling
   was concerned that developing and presenting evidence of a disorder would
   open the door for the State to use psychiatrists to show that the disorder
   would make Aranda dangerous in the future, which was a consideration a
   Texas jury must have considered in imposing the death penalty. Dowling
   was also concerned that the risk of presenting evidence of a disorder was not
   worthwhile without a mitigating instruction, unless it was so significant that
   it could demonstrate that Aranda’s crime was not “deliberate”—a very high
   bar. In sum, Dowling stated that “[i]n my opinion a responsible, competent
   trial lawyer would not take the risk of presenting such evidence without the
   assurance of a mitigation instruction.” He further attested that “[b]ecause
   of the foregoing problems with developing and discovering evidence which
   mitigates ‘blameworthiness’ and because of the failure of Texas courts to
   instruct a jury on ‘mitigation,’ I would not, and in this case did not, develop
   evidence as to neurological, psychological, psychiatric or sociological reasons
   pertinent to the Defendant’s ability to control his own behavior.”
          Dowling’s well-reasoned explanation for his decision to forgo an
   investigation here is fatal to Aranda’s Strickland claim. Based on the law as



                                         12
Case: 20-70008     Document: 00516539180           Page: 13   Date Filed: 11/09/2022




                                    No. 20-70008


   it stood at the time of Aranda’s sentencing, Aranda’s counsel was reasonable
   to think that such evidence could well have backfired. These sentencing
   strategies and tactical decisions are beyond the reach of a Strickland claim.
          We note that this case is different in kind from Wiggins. To be sure,
   in Wiggins, the Supreme Court held that an attorney rendered ineffective
   assistance of counsel by failing to investigate and present mitigating evidence
   of a capital defendant’s background at the sentencing stage. 539 U.S. at 524.
   But the Court emphasized that counsel had not reasoned that a mitigation
   case “would have been counterproductive.” Id. at 525. Here, because of the
   unique death penalty sentencing scheme Texas had in place at the time of
   Aranda’s sentencing—a factor not present in Wiggins—Aranda’s counsel
   expressed a reasonable concern that any additional investigation into
   Aranda’s mental disorder could lead to evidence that would be
   counterproductive. In light of that serious concern, it was reasonable for
   Dowling to forgo additional investigation into the issue, because as the
   Wiggins court noted, “Strickland does not require counsel to investigate
   every conceivable line of mitigating evidence no matter how unlikely the
   effort would be to assist the defendant at sentencing.” Id. at 533.
          Finally, Aranda argues that the district court made a legal error by
   imposing too high of a standard for his Strickland claim. Aranda contends
   that the district court required him to show that his trial counsel was “not
   functioning as counsel,” rather than that his performance fell “below an
   objective standard of reasonableness.” This argument is easily disposed of.
   First, the “not functioning as counsel” language was pulled directly from
   Strickland, which used that language to describe what constituted a deficient
   performance. 466 U.S. at 687 (“[T]he defendant must show that counsel’s
   performance was deficient. This requires showing that counsel made errors
   so serious that counsel was not functioning as the ‘counsel’ guaranteed by
   the Sixth Amendment.”). Indeed, we have repeated the exact language that



                                         13
Case: 20-70008       Document: 00516539180              Page: 14      Date Filed: 11/09/2022




                                        No. 20-70008


   Aranda objects to, Brooks v. Kelly, 579 F.3d 521, 523 (5th Cir. 2009), and
   affirmed district courts that also applied this standard. See Rabe v. Thaler,
   649 F.3d 305, 307 (5th Cir. 2011) (affirming a district court’s finding that a
   trial attorney did not make “errors so serious that he was not functioning as
   counsel”). Second, a review of the trial judge’s order denying Aranda’s
   Strickland claim makes clear he was applying the proper standard. The trial
   court quoted Strickland at length, including the requirement that any
   deficiency be judged by an “objective standard.” Third, even were there
   some gap between performance which “below an objective standard of
   reasonableness” and performance which demonstrated that an attorney was
   “not functioning as counsel,” we are convinced that, for the reasons
   discussed at length above, the performance of Aranda’s trial counsel did not
   fall below an objective standard of reasonableness.
                                              IV
           For the foregoing reasons, we AFFIRM the district court’s denial of
   habeas relief and an evidentiary hearing. 5




           5
            An evidentiary hearing would not prove beneficial where: (1) the parties have not
   proffered any evidence that is disputed; (2) the evidence was appropriately presented
   during the state-court proceedings’ and (3) Aranda has not identified any new evidence
   that could be developed if he were granted an evidentiary hearing at this juncture.




                                              14